DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/23/22 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “a slurry damping pump unit for damping discharge pulsations in the slurry medium being pumped”,  and “a pump drive unit for driving alternatively the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit”, and “at least one main drive motor”. Fig 2 of applicant’s specification shows operation of the “slurry damping pump unit for damping discharge pulsations” wherein cylinder 3 is in suction just before 6 on the x-axis and then moves to discharge at 6 on the x axis. Meanwhile, cylinders one and two remain unchanged in suction/discharge during this time. There are insufficient details in the specification as filed to show how this can be accomplished with a single main drive motor (i.e. “at least one main drive motor”) as claimed in claim 1. 
As shown in annotated Fig 2 herein, at a time A (i.e., in vertical alignment), cylinder one is in a discharge stroke (positive flow, i.e., above x axis), cylinder 2 is in a suction stroke (negative flow, i.e., below x axis), and cylinder 3 is in a suction stroke (negative flow, i.e., below x axis). At time B (i.e., in vertical alignment) immediately after time A, cylinder one remains in a discharge stroke (positive flow, i.e., above x axis), and cylinder 2 remains in a suction stroke 

    PNG
    media_image1.png
    647
    803
    media_image1.png
    Greyscale



Additionally, in Fig 2 just before 6 on the x-axis, cylinder 3 changes from slowing down in one direction to speeding up in an opposite direction just after 6 on the x-axis, while cylinders 1 and 2 continue to slow down while maintaining direction. Thus, both the velocity and direction of cylinders 1 & 2 and 3 appear to change. Similar behavior is found at 14 on the x-axis. Near 0 and 8 on the x-axis cylinder 3 goes from slowing down in one direction to speeding up in the opposite direction with cylinders 1 and 2 are increasing in speed while maintaining direction.  There are insufficient details in the specification as filed to show how this can be accomplished with a single main drive motor (i.e. “at least one main drive motor”) as claimed in claim 1. Thus as stated above, there are insufficient details in the specification as filed to show how this can be accomplished with a single main drive motor (i.e. “at least one main drive motor”) as claimed in claim 1.

How is the structure in Fig 1 used to carry out the driving alternatively the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit “for damping discharge pulsations in the slurry medium being pumped” as claimed in claim 1 and as depicted in Fig 2?
How is only one main drive motor used to carry out the driving the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit as claimed claim 1 and as depicted in Fig 2? 
What is the particular structure of 104a and 104b used to carry out the driving the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit as claimed in claim 1 and as depicted in Fig 2?
Regarding Fig 2, how can the direction of cylinder 3 change from a suction stroke to a discharge stroke (or vice versa) at the same time as the directions of cylinders 1 and 2 remain constant (i.e. one remains in a discharge stroke while the other remains in a suction stroke, or vice versa) while using a single drive motor (i.e. “at least one main drive motor”)?
Regarding Fig 2, with only one main drive motor (i.e. “at least one main drive motor”), just before 6 on the x-axis, how does cylinder 3 change from slowing down in one direction to speeding up in an opposite direction just after 6 on the x-axis, while cylinders 1 and 2 continue to slow down while maintaining direction? And, with only one main drive motor (i.e. “at least one main drive motor”), near 0 and 8 on the x-axis, how does cylinder 3 go from slowing down 


 	As noted by the Supreme Court in Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 1838, 62 USPQ2d 1705, 1710 (2002), a clear and complete prosecution file record is important in that “[p]rosecution history estoppel requires that the claims of a patent be interpreted in light of the proceedings in the PTO during the application process.” Applicant made statements on the record in the reply filed 2/23/22. These statements have given rise to further questions which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing including:
Applicant stated: “The amount of hydraulic flow in and out of the hydraulic motors 143, 144 can be controlled and changed without changing the rotation direction or velocity of the main drive motor 141”. How is amount of hydraulic flow in and out of the hydraulic motors 143, 144 controlled and changed without changing rotation direction or velocity of the main drive motor 141? What is the particular structure used which allows the ”amount of hydraulic flow in and out of the hydraulic motors 143, 144 to be controlled and changed without changing rotation direction or velocity of the main drive motor 141?
 Applicant stated: “In other words, the hydraulic motors 143, 144 reverse the flow of hydraulic fluid by their internal construction to cause the corresponding hydraulic cylinder (e.g., reciprocating positive displacement pumps 10laa) move in an opposite direction”. What in particular is this internal construction and how does this internal construction reverse the flow of hydraulic fluid as illustrated in Fig 2 as detailed above? 
Applicant stated: “In other words, the hydraulic motors 143, 144 described in the present application are independently controllable even though they are coupled to the same main drive motor 141”. What is the particular structure which allows the hydraulic motors 143, 144 described in the present application to be independently controllable even though they are coupled to the same main drive motor 141? How does this particular structure allow the hydraulic motors 143, 144 described in the present application to operate as shown in Fig 2 of applicant’s disclosure to carry out the claimed dampening of discharge pulsations in the slurry medium being pumped?
Applicant stated: “Movement of "cylinder 3" in Figure 2 is controlled separately and reversed independent of "cylinder 1" and "cylinder 2" because hydraulic motors 143 and 144 are independently controllable (despite being driven by the same motor 141)”. What particular structure allows movement of "cylinder 3" in Figure 2 to be controlled separately and reversed independent of "cylinder 1" and "cylinder 2" with a single main drive motor as claimed in claim 1? What particular structure allows hydraulic motors 143 and 144 are independently controllable (despite being driven by the same motor 141) such that movement of "cylinder 3" in Figure 2 to be controlled separately and reversed independent of "cylinder 1" and "cylinder 2"?
  
Thus, claim(s) 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states “hydraulic drive motors”. It is unclear if this is supposed to refer to motors or pumps. 

Collins Dictionary (https://www.collinsdictionary.com/us/dictionary/english/hydraulic-motor) defines hydraulic motor as:

    PNG
    media_image2.png
    274
    676
    media_image2.png
    Greyscale
 
The pump drive unit appears to be claimed as a main drive motor and two hydraulic drive motors. The claimed pump unit including at least two reciprocating positive displacement slurry pumps appears to a driven by pressurized fluid flowing through lines 107a and 107b and the claimed slurry damping pump unit appears to a driven by pressurized fluid flowing through lines 108a and 108b as shown in Fig 1 of applicant’s specification. As indicated in the definition above, hydraulic motors convert the energy of a fluid (e.g. fluid pressure from a pressure source) at an input into mechanical energy (e.g. rotary motion of a shaft) at an output (for the purpose of rotating a load). Since neither the at least two reciprocating positive displacement slurry pumps nor the slurry damping pump unit appear to driven by the mechanical energy of e.g. a rotary shaft (they both appear to be driven by fluid pressure in lines 107a-107b and 108a-108b), it is unclear how the apparatus in claimed in claim 1 and shown in Fig 1 can operate with hydraulic motors as claimed. The claimed invention appears to be inconsistent with the disclosure. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).". Claims 4-5, and 7 are rejected for the same reasons as claim 1. 
 	Claim 1 states “a pump drive unit for driving alternatively the at least two reciprocating positive displacement slurry pumps of said pump unit and the slurry damping pump unit”. The intended scope of “alternatively” is unclear.

Collings Dictionary (https://www.collinsdictionary.com/us/dictionary/english/alternatively) (https://www.collinsdictionary.com/us/dictionary/english/alternative) defines alternatively and alternative as:


    PNG
    media_image3.png
    303
    867
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    1336
    884
    media_image4.png
    Greyscale


	Claim 4 states “said at least one hydraulic drive motor”. There is improper antecedent basis in the claim for this limitation. It is unclear if this refers to the at least two hydraulic motors in claim 1, or not. Claim 5 is rejected for the same reason as claim 4. 	
 	Claim 5 states “as well as a hydraulic damping line interconnecting both cylinders first cylinder chambers of the hydraulic damping piston/cylinder structures.” There are a total of three hydraulic damping piston/cylinder structures claimed in claim 5 (two in claim 4 and one in claim 5), and a total of two first cylinder chambers (both claimed in claim 4). Claim 5 appears to claim the first chambers of the hydraulic damping piston/cylinder structure and the slurry damping piston/cylinder structure are connected by a hydraulic damping line. This is not correct as it appear the hydraulic damping piston/cylinder structure  and the further hydraulic piston/cylinder structure are connected by the hydraulic damping line. Appropriate correction is required.
  	Claim 6 states ”wherein said hydraulic damping line interconnects both second cylinder chambers”. Claim 5 already claims the hydraulic damping line connects the first cylinder chambers. It is unclear what is being claimed in claim 6 and there does not appear to be additional chambers connected by the hydraulic damping line.  
 	Claim 8 states “The pump system according to claim 7, wherein each piston/cylinder structure of each reciprocating positive displacement slurry pump has a piston movable accommodated in a cylinder housing, thereby dividing the cylinder housing in a first and second cylinder chamber, and wherein a further hydraulic line interconnects the cylinders 3Attorney Docket No. AOMB-38237.251 first cylinder chambers of the hydraulic piston/cylinder structures of the at least two reciprocating positive displacement slurry pumps opposite of their piston side thereof”. Each slurry pump has a hydraulic piston/cylinder structure as well as a slurry piston/cylinder structure (see claim 7). Therefore, claim 8 requires two hydraulic lines as there are two sets of first cylinders claimed in claim 8. However, there is only one hydraulic line disclosed at the hydraulic piston/cylinder structure. There is no hydraulic line at the slurry piston/cylinder structure. The claim will be examined as best understood in light of the specification.  
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Milkovisch US 20090044951.
  	Regarding claim 1, 3-4, and 7-8, Schwing discloses:
 	1.  A pump system for pumping a slurry medium (see e.g. slurry pump in the title), the pump system comprising: a pump unit including at least two reciprocating positive displacement slurry pumps (see “L” and “R” in e.g. Fig 1), the at least two positive displacement slurry pumps being arranged for alternating intake of slurry medium via a slurry suction inlet (see suction inlet in e.g. annotated Fig 1 herein) and discharge of slurry medium via a slurry discharge outlet (105);  a slurry damping pump unit (see “A” in e.g. Fig 1) for damping discharge pulsations in the slurry medium being pumped, a pump drive unit for driving alternatively the at least two reciprocating positive displacement pumps of said pump unit and the slurry damping pump unit (see e.g. Fig 1 including the lines 21/22/23, the pumps P1/P2, and the lines and valves connecting P1/P2 to 21/22/23).
 	Schwing discloses two hydraulic pumps P1 and P2 which would be understood to each be driven by a motor. Therefore, it would be understood that Schwing would disclose wherein the pump drive unit comprises at least one main drive motor (the two motors of P1 and P2) and at least two hydraulic drive motors (as best understood, pumps P1 and P2), each of said at least two hydraulic drive motors (pumps P1 and P2) being coupled to an output drive axle of said at least one main drive motor (P1 is coupled to the motor of P1 and P2 is coupled to the motor of P2), and wherein one of said at least two hydraulic drive motors (P1) is arranged in driving the pump unit (P1 drives the pump unit [“L” and “R”]) and the other of said at least two hydraulic drive motors (P2) is arranged in driving the slurry damping pump unit (P2 drives the damping 
 	In e.g. Fig 13, Milkovisch discloses a pump having a motor 1306 and a plurality of pumps 1302a-1302c. 
 	Replacing the pumps P1 and P2 of Schwing with the pump in Fig 13 of Milkovisch would be a simple substitution of one known pump for another which would obtain the predictable result of pumping fluid. Such a simple substitution has been held obvious as in MPEP 2143 I (B).
 	Before the effective filing date of the clamed invention, one of ordinary skill in the art would have found it obvious to utilize the pump of Milkovisch in Fig 13 in the system of Schwing a simple substitution for the pump P1 and again for the pump P2 to gain the benefit of allowing the varying of the flow rate/pressure as in 0018 and 0066 of Milkovisch.
 	With this modification of the system of Schwing in view of Milkovisch, Schwing as modified above would disclose wherein the pump drive unit comprises at least one main drive motor (the two motors of P1 and P2, wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes a motor) as well as at least two hydraulic drive motors (as best understood, pumps P1 and P2 wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps and P2 is replaced with the pump unit in Fig 13 of Milkovisch which includes three pumps), each of said at least two hydraulic drive motors (as best understood, pumps P1 and P2 wherein P1 is replaced with the pump unit in Fig 13 of Milkovisch which 







    PNG
    media_image5.png
    841
    1137
    media_image5.png
    Greyscale

  	Regarding claims 3-4 and 7-8, Schwing as modified above discloses (all references are made to Schwing unless specifically noted otherwise):
 	3.  The pump system according to claim 1, wherein the slurry damping pump unit 
comprises a reciprocating positive displacement damping pump (see damping pump in annotated Fig 1 herein) for alternating intake of slurry medium via an inlet (see damping pump inlet in annotated Fig 1 herein) interconnected with said slurry discharge outlet (105). 
 	4.  The pump system according to claim 3, wherein said reciprocating positive displacement damping pump comprises a hydraulic damping piston/cylinder structure (see hydraulic damping piston/cylinder in e.g. annotated Fig 1 herein) as well as a slurry damping piston/cylinder structure (see damping pump in e.g. annotated Fig 1 herein), each 
  	7.  The pump system according to claim 1, wherein each reciprocating positive displacement slurry pump comprises a hydraulic piston/cylinder as well as a slurry piston/cylinder (see hydraulic piston/cylinder and slurry piston/cylinder in e.g. annotated Fig 1 herein), the pistons of both hydraulic and slurry piston/cylinder being interconnected and the hydraulic piston/cylinder being driven by said at least one hydraulic drive motor (as best understood see pumps P1/P2) of said pump drive unit. 
  	As best understood, Schwing as modified above discloses: 8.  The pump system according to claim 7, wherein a hydraulic line (see e.g. the cross over line 29 in Fig 1, or the cross over line connected to line 43 in Fig 4) interconnects the cylinders of the hydraulic piston/cylinders of the at least two reciprocating positive displacement slurry pumps opposite of their piston side thereof (connects at the same side as applicant shows in applicant’s Fig 1). 

Claim 1, 3-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Benckert US 20060153700.
  	Regarding claim 1, 3-4, and 7-8, Schwing discloses:
 	1.  A pump system for pumping a slurry medium (see e.g. slurry pump in the title), the pump system comprising: a pump unit including at least two reciprocating positive displacement slurry pumps (see “L” and “R” in e.g. Fig 1), the at least two positive displacement slurry pumps being arranged for alternating intake of slurry medium via a slurry suction inlet (see suction inlet in e.g. annotated Fig 1 herein) and discharge of slurry medium via a slurry discharge outlet (105);  a slurry damping pump unit (see “A” in e.g. Fig 1) for damping discharge pulsations in the slurry medium being pumped, a pump drive unit for driving alternatively the at least two reciprocating positive displacement pumps of said pump unit and the slurry damping unit (see e.g. Fig 1 including the lines 21/22/23, the pumps P1/P2, and the lines and valves connecting P1/P2 to 21/22/23).
 	Schwing discloses two hydraulic pumps P1 and P2 which would be understood by one of ordinary skill in the art to each be driven by a motor. Therefore, it would be understood that Schwing would disclose wherein the pump drive unit comprises at least one main drive motor (the two motors of P1 and P2) as well as at least two hydraulic drive motors (as best understood, pumps P1 and P2), each of said at least two hydraulic drive motors (pumps P1 and P2) being coupled to an output drive axle of said at least one main drive motor (P1 is coupled to the motor of P1 and P2 is coupled to the motor of P2), and wherein one of said at least two hydraulic drive motors (P1 and P2) is arranged in driving the pump unit and the damping pump unit respectively (P1 drives the pump unit [“L” and “R”], and P2 drives the damping unit [“A”] 
 	In e.g. Fig 1a, Benckert discloses a pump 6 driven by a drive motor 50 and drive shaft 52 for pumping slurry/concrete. 
 	Replacing the undisclosed drive source of pump P1 of Schwing with a drive motor and drive shaft as taught by Benckert and replacing the undisclosed drive source of pump P2 of Schwing with a drive motor and drive shaft as taught by Benckert would be a simple substitution of one pump drive source for another which would obtain the predictable result of driving a pump to pump fluid. Such a simple substitution has been held obvious as in MPEP 2143 I (B).
 	Before the effective filing date of the clamed invention, one of ordinary skill in the art would have found it obvious to utilize a drive motor and drive shaft to drive pump P1 of Schwing and to utilize a drive motor and drive shaft to drive pump P2 of Schwing as simple substitutions for the undisclosed drive source of pump P1 and the undisclosed drive source of pump P2 to gain the benefit of using a known drive source (a drive motor and associated drive shaft) to drive pump P1 and using a known drive source (a drive motor and associated drive shaft) to drive pump P2.
 	 







    PNG
    media_image5.png
    841
    1137
    media_image5.png
    Greyscale

  	Regarding claims 3-4 and 7-8, Schwing as modified above discloses (all references are made to Schwing unless specifically noted otherwise):
 	3.  The pump system according to claim 1, wherein the damping pump unit 
comprises a reciprocating positive displacement damping pump (see damping pump in annotated Fig 1 herein) for alternating intake of slurry medium via an inlet (see damping pump inlet in annotated Fig 1 herein) interconnected with said slurry discharge outlet (105). 

  	7.  The pump system according to claim 1, wherein each reciprocating positive displacement slurry pump comprises a hydraulic piston/cylinder as well as a slurry piston/cylinder (see hydraulic piston/cylinder and slurry piston/cylinder in e.g. annotated Fig 1 herein), the pistons of both hydraulic and slurry piston/cylinder being interconnected and the hydraulic piston/cylinder being driven by said at least one hydraulic drive motor (as best understood see pumps P1/P2) of said pump drive unit. 
  	As best understood, Schwing as modified above discloses: 8.  The pump system according to claim 7, wherein a hydraulic line (see e.g. the cross over line 29 in Fig 1, or the cross over line connected to line 43 in Fig 4) interconnects the cylinders of the hydraulic . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwing US 5316453 in view of Benckert US 20060153700 in further view of Johnson US 3741078.
 	Schwing as modified above does not disclose the limitations of claim 9.
 	Like Schwing, Johnson discloses a concrete pump wherein Johnson’s concrete pump comprises a hydraulic release/refill means (see e.g. Fig 2) for releasing hydraulic medium via an outlet valve 94 from the hydraulic line 91 and for adding hydraulic medium via a filling valve 96 to the hydraulic line 91.
 	Before the effective filing date of the clamed invention, one of ordinary skill in the art would have found it obvious to utilize the hydraulic release/refill means of Johnson in the system of Schwing to gain the benefit of “so that the hydraulic fluid would not contaminate the concrete within the cylinders” as in col 6 line 56-63 of Johnson.


Allowable Subject Matter
Claims 5-6 appear to include allowable subject matter. However, these claims are rejected under 112(a) and (b). Allowability of claims 5-6 would depend upon any amendments made to overcome the 112(a) and 112(b) rejections.

 Response to Arguments
2/23/22 have been fully considered but they are not persuasive. 

Applicant argues:
Claim Rejections under 35 U.S.C. § 112
On page 4 of the Office Action, claims 1 and 3-9 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Specifically, the Examiner contends there are insufficient details in the specification to show operation with "at least one drive motor" as claimed in claim 1. 
The Examiner's interpretation of Figure 2 on pages 4-6 and 8 of the Office Action is incorrect. 

Examiner’s answer:
 	Notably, applicant categorizes the examiner’s interpretation of Fig 2 as incorrect, then fails to provide any “correct” interpretation of Fig 2.
Applicant argues:
The amount of hydraulic flow in and out of the hydraulic motors 143, 144 can be controlled and changed without changing the rotation direction or velocity of the main drive motor 141. 

Examiner’s answer:
 	Firstly, applicant is asked to provide a full explanation of this statement. Given applicant’s specification as filed, how is the amount of amount of hydraulic flow in and out of the hydraulic motors 143, 144 controlled and changed without changing rotation direction or velocity of the main drive motor 141?
 	Secondly, the “amount of flow” is not part of the rejection. Therefore, applicant is not addressing the actual rejection.
Applicant argues:
The hydraulic motors 143 and 144 described in the present application are a bidirectional, variable hydraulic pumps.

Examiner’s answer:
 	This statement is clearly an admission by applicant as to the propriety of the examiner’s 112(b) rejection of the term “hydraulic motors” in the pending claims. Applicant is unable to describe the operation of the claimed invention with admitting the hydraulic motors are actually hydraulic pumps.
Applicant argues:
In other words, the hydraulic motors 143, 144 reverse the flow of hydraulic fluid by their internal construction to cause the corresponding hydraulic cylinder (e.g., reciprocating positive displacement pumps 10laa) move in an opposite direction.

Examiner’s answer:
 	There is no disclosure of any details concerning the “internal construction” of any hydraulic motors. Moreover, applicant is admitting the hydraulic motors are actually hydraulic pumps. Thus, this statement bolsters the 112(a) written description rejection of the pending claims.
Applicant argues:

Examiner’s answer:
 	There is no disclosure of any details concerning how the hydraulic motors are “independently controllable even though they are coupled to the same drive motor.“ Once again, this statement bolsters the 112(a) written description rejection of the pending claims.
Applicant argues:
The number of motors (141, 241) and hydraulic motors (143, 144, 243, 244) installed is dependent on the required capacity of the slurry pump. For example, when only using one hydraulic motor 143, the velocity and capacity of the slurry pump will be relatively low. Adding additional hydraulic motor 243 increases the slurry pump velocity and capacity.
Applicant notes that the hydraulic circuits of both hydraulic motors 143 and 144 in Figure 1 are separated from each other and are mounted to a pump side motor drive axis 142a and a damping side motor drive axis 142b, respectively. 0042. Movement of "cylinder 3" in Figure 2 is controlled separately and reversed independent of "cylinder 1" and "cylinder 2" because hydraulic motors 143 and 144 are independently controllable (despite being driven by the same motor 141). 

Examiner’s answer:
 	There is no disclosure of any details concerning how the movement of "cylinder 3" in Figure 2 is controlled separately and reversed independent of "cylinder 1" and "cylinder 2" with a single drive motor as claimed, and no disclosure of how the hydraulic motors 143 and 144 are independently controllable despite being driven by the same motor 141. Thus, once again, these statements bolster the 112(a) written description rejections of the pending claims.


The present application details the advantages of operating the motor 141 at a constant load. See 0012, 0049. 


Examiner’s answer:
 	This information is immaterial to the specific rejections provided by the examiner.

Applicant argues:
Regarding the questions raised on page 7 of the Office Action, claim 1 has been amended to clarify the at least two reciprocating positive displacement pumps (e.g., 101a, 10lb) are alternatively driven with respect to the slurry dampening pump (e.g., 105). In other words, the slurry dampening pump 105 provides slurry output during the switchover period of the pumps10la
    PNG
    media_image6.png
    14
    4
    media_image6.png
    Greyscale
a, 10 lb. See 0042, 0048. The pump drive unit is structure to drive the pump unit and the slurry damping unit alternatively. 
In view of the above, Applicant submits the Examiner's question have been addressed and that the subject matter of claim 1 was described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 
Examiner’s answer:
 	There were many questions on page seven and eight of the final office action. Applicant addressed the first of these questions by the amendment to claim 1. The other questions were not addressed by applicant. Applicant is directed to MPEP 714.02(b): "The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action". Since applicant did not point out any errors in these rejections or provide any specific reply to these rejections as required by MPEP 714.02(b), it is understood by the examiner that applicant has made the record clear that applicant admits to the propriety of these rejections.

Applicant argues:
On page 8 of the Office Action, claims 1-9 are rejected under 35 U.S.C. § 112(b) as being indefinite. 
Regarding claim 1, the Examiner contends "hydraulic drive motors" is unclear whether it is "supposed to refer to motors or pumps." The claimed hydraulic drive motors correspond to, as one non-limiting example only, hydraulic motors 143 and 144 of FIG. 1. These hydraulic motors, can in hydraulic terms, also be considered hydraulic pumps. 
Examiner’s answer:
 	The phrase “in hydraulic terms” is vague. Applicant is asked to provide a full explanation of this phrase.

Applicant argues:
The hydraulic motors 143, 144 receive mechanical energy input from the main drive motor 141 and output hydraulic energy via a hydraulic medium. The hydraulic motor 143 drives the positive displacement pumps 10la and 101b, whereas the hydraulic motor 144 drives the damping pump unit 105. In other words, the hydraulic motors pump hydraulic fluid through piping towards either the slurry pump unit or the slurry damping pump unit. As such, Applicant respectfully submit, the claim term "hydraulic drive motor" is clear. 

Examiner’s answer:
Applicant describes a hydraulic motor is a manner not only contrary but opposite the plain meaning of the term as evidenced by Collins Dictionary (URL: https://www.collinsdictionary.com/us/dictionary/english/hydraulic-motor). Additionally, applicant states “hydraulic motors pump hydraulic fluid”. Thus, applicant’s statements affirm the propriety of the 112(b) rejections of the pending claims.

	
    PNG
    media_image7.png
    260
    786
    media_image7.png
    Greyscale

Applicant argues:
Amended independent claim 1 recites a pump drive unit, which is arranged to drive the at least two reciprocating positive displacement pumps and the slurry damping pump unit. The pump drive unit includes at least one main drive motor and at least two hydraulic drive motors - each coupled to an output drive axle of the at least one main drive motor. At least one hydraulic drive motor drives the pump drive unit and at least one hydraulic drive motor drives the slurry damping pump unit. As described in the present application, this configuration simplifies the construction and ensures a constant motor load of the pump drive unit, a constant slurry flow, and a constant energy use. The pumping of hydraulic medium under pressure through hydraulic supply lines from and to the slurry pumps and from and to the damping pump unit ensures a recirculating (e.g., a returning) of hydraulic 
Schwing does not implement a single pump drive unit as claimed. 

Examiner’s answer:
 	
  	There is no “single” pump unit claimed. 
 
Applicant argues:

In particular, Schwing does not show one single pump drive unit comprising at least one main drive motor as well as at least two hydraulic drive motors, each of said at least two hydraulic drive motors being coupled to an output drive axle of said at least one main drive motor, and wherein each of said at least two hydraulic drive motors is arranged in driving the pump unit and the damping pump unit respectively. 

Examiner’s answer:
Applicant’s arguments are directed to only a single reference when the rejections are based on combinations of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:



Examiner’s answer:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “one of said at least two hydraulic drive motors is arranged in pumping a hydraulic medium under pressure through hydraulic supply lines from and to the first and second reciprocating positive displacement slurry pumps and the other of said at least two hydraulic drive motors is arranged in pumping a hydraulic medium under pressure through hydraulic supply lines from and to the slurry damping pump unit”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues:

Milkovisch does not cure the deficiencies of Schwing and there is no motivation one of ordinary skill in the art would have modified the Schwing disclosure in view of Milkovisch to arrive at the claimed invention. Milkovisch describes the coupling of multiple hydraulic motors (or pumps) to drive cylinder 1 (and 2). Milkovisch fails to describe any implementation or any additional 

Examiner’s answer:
Milkovisch was not relied upon to teach the damping cylinder. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:

Benckert does not cure the deficiencies of Schwing and there is no motivation one of ordinary skill in the art would have modified the Schwing disclosure in view of Benckert to arrive at the claimed invention. Benckert describes a pump system where cylinders 1 and 2 are driven by hydraulic motors (pumps) which can be varied in velocity and capacity to control the speed of the cylinders. Benckert fails to disclose an additional dampening system/cylinder and fails to disclose one drive arrangement for driving both the cylinders 1 and 2 as well as a damping unit (which is absent). Accordingly, there is no suggestion or teaching to combine Benckert with Schwing. Furthermore, any combination would not result in a pump system of claim 1. For at least these reasons, independent claim 1 is not prima facie obvious in view of Schwing and Benckert. 

Examiner’s answer:
Benckert was not relied upon to teach the damping cylinder. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues:

Dependent Claim 9 
Johnson describes a hydraulic driven slurry pump and focuses on the connection to the slurry feed and discharge system. The valves 94 and 96 of Johnson do not relate to a release/refill functionality for releasing or adding hydraulic medium to the circuitry, but rather function as one-way valves in the circuit allowing hydraulic fluid to circulate back to the reservoir 16. For at least this reason, dependent claim 9 is allowable in addition to be allowable based upon the allowability of claim 1. Accordingly, Applicant respectfully requests withdrawal of the Examiner's rejection of claim 9 under 35 U.S.C. § 103. 

Examiner’s answer:
Like Schwing, Johnson discloses a concrete pump wherein Johnson’s concrete pump comprises a hydraulic release/refill means (see e.g. Fig 2) for releasing hydraulic medium via an outlet valve 94 from the hydraulic line 91 and for adding hydraulic medium via a filling valve 96 to the hydraulic line 91. Valves 94 and 96 allow flow in opposite directions as shown by their respective arrows. Therefore, applicant’s arguments are not persuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746